DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “system” “computer readable medium” “mobile phone”, “personal computer”, “network”, “memory”, and “device”, recited in claims 4-8 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, and 4-8 are objected to because of the following informalities:
In re claims 1 and 4, the claims recite “first-selecting one or more mental-state indicators” and “second-selecting one or more mental-state indicators.”  This language is confusing as it is unclear if the words “first” and “second” refer to the order the steps are performed in the method or whether they are descriptive of the mental state indicators.  The examiner suggests the following language -- selecting one or more initial mental-state indicators-- and --selecting one or more subsequent mental-state indicators--.  Appropriate correction is required.
In addition, with regard to claims 1 and 4, the language “with the software-application:” is unclear.  The method and system describe executing a software application; however, the recited steps that follow do not appear to be performed by the software application and the connection “with” is ambiguous.  The steps appear to implemented by a user interacting with the executing software application; however, no user is recited as doing so.  Appropriate correction of what or who is performing each step is required. 
In re claim 2,  the claim recites “the method is repeated according to the second goal.”  It is unclear what repeating the method “according to” the second goal means.  Does this refer to the method of claim 1 or claim 2 or both?  If it is the method of claim 1, the method of claim 1 recites selecting a goal.  It is not clear whether repeating “according to the second goal” in claim 2 replaces the step of the method of claim 1 of selecting a goal, and if so, what other steps of the method of claim 1 are or are not performed.  Appropriate correction is required.
Claims 4, 7, and 8 recite a “non-tangible computer readable medium,” however, it is believed
-- non-transitory -- was intended. Appropriate correction is required.
With regard to claim 4, it is unclear what is meant by “in connection with” as this term is not defined in the specification. Appropriate correction is required.
In re claim 5, the claim recites “wherein the display screen is coupled to a mobile phone.”  However, it is unclear whether the display screen is a separate device or part of the mobile phone.   It is believed that the latter is intended; therefore, the examiner recommends the language -- wherein the display screen is provided by a mobile phone --. Appropriate correction is required.
In re claim 6, the claim recites “wherein the display screen is coupled to a personal computer.”  However, it is unclear whether the display screen is a separate display screen or a display screen of the personal computer, such as the recited tablet or laptop.  In addition, the claim refers to a PC without defining this term in the claims, therefore the examiner suggests the following language --a personal computer (PC) --.  Appropriate correction is required. 
In re claim 7, the claim recites “wherein the non-tangible computer readable medium is stored on an internet network.”  It is unclear how a network stores a non-tangible computer readable medium.  Correction is required.
In re claim 8, the claim recites “wherein the non-tangible computer readable medium is locally stored on memory associated with a device.”  It is unclear how one medium is stored on another medium (i.e., the memory).  The examiner suggests the following language --wherein the software application is stored locally on a memory of a device--.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In re claim 1, the claim recites the limitation “the mental state” at lines 8 and 12.  There is insufficient antecedent basis for these limitations in the claim.
In re claim 4, the claim recites the limitation “the mental state” at lines 9 and 13.  There is insufficient antecedent basis for these limitations in the claim.
Dependent claims 2-3 and 5-8 are also rejected as inheriting the deficiencies of the corresponding rejected base claims 1 or 4. 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims do not fall within at least one of the four categories of patent eligible subject matter.  Although claim 4-8 purport to be a system no components of the system are recited.  Moreover, the claims recite a non-tangible computer readable medium, which does not fall within any of the four statutory categories  of process, machine, manufacture, or composition of matter and could encompass a signal per se.  “If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101 even if the subject matter is otherwise new and useful." In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).   Therefore, claims 4-8 are directed to non-statutory subject matter. 

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
For claims to be patentable under Section 101, the claimed invention must be directed to one of the four statutory categories (i.e., a process, a machine, a manufacture and a compositions of matter).  In addition, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Claims 1-8 ostensibly recite a system or method, however, this does not end the analysis.   The claims recite a method a system for executing a “software application” directed to selecting a goal, selecting an indication of an initial mental state, completing an exercise associated with the goal, and selecting a subsequent mental state.  As drafted, this is a process that, under its broadest reasonable interpretation, covers performance of all the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a software application”, and “computer readable medium”, “device” or “computer,” nothing in the claimed elements precludes the user mentally performing the steps of determining a goal, performing an exercise, and determining how they feel before and after the exercise.  As such, the claims appear to be directed to nothing more than well know and generic mindfulness and cognitive training exercises implemented by a computer.  If a claim, under its broadest reasonable interpretation, covers performance of the recitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1-8 recite an abstract idea.
Moreover, the judicial exception of an Abstract Idea is not integrated into a practical application by the claims.  In particular, the claims do not recite any additional elements other than the recitation of a generic software application and a computer.  These elements are recited at a high-level of generality  such that it amounts no more than mere instructions of how to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The dependent claims also do not recite any additional elements that integrate the abstract idea into a practical application by the claims.  Therefore, the claims are directed to an abstract idea. 
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recitation of a “a software application” or the additional element of using a computer device amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-8 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2015/0351655 to Coleman (“Coleman”).
In re claim 1, Coleman discloses a method for improving cognitive state in a user [Abstract], comprising: executing a software-application [Abstract] configured to present a plurality of exercises to the user on a display screen [¶¶ 245-254 describe various mental exercise that may be displayed on a screen of a mobile phone]; with the software-application: selecting a goal from a plurality of possible goals [¶149 goal may be selected by a user and ¶58-59 a plurality of goals are given], wherein each of said goals is associated with a decision-making activity [¶149 describes an example the user has selected a goal that they are trying to improve their ability not to be distracted by irrelevant stimulus so they can focus on a task at hand]; and first-selecting one or more mental-state indicators to obtain an initial self- assessment of the mental state of the user [¶130 describes pre- exercise collection of subjective factors such as their mood and level of alertness]; followed by: completing one or more exercises associated with the selected goal [¶10 user is guided through the exercise]; and second-selecting one or more mental-state indicators to obtain a subsequent self- assessment of the mental state of the user [¶130 describes post exercise collection of subjective factors such as their mood and level of alertness and Figs. 20i, k, l show post assessment of mental state].
In re claim 2, Coleman discloses after obtaining the subsequent self-assessment of the mental state of the user, a second goal is selected, wherein the method is repeated according to the second goal [¶284 and 285 describe the user may unlock or take different exercises over time and change goals].
In re claim 3, Coleman discloses after obtaining the subsequent self-assessment of the mental state of the user, the method further comprises: evaluating historical data for assessing cognitive improvement. [Fig. 57 shows and ¶276 describes tracking users progress over time].
In re claim 4, Coleman discloses a system [¶10 computer system] adapted to execute, in connection with a non-tangible computer readable medium [¶10 non-transitory computer readable medium], a method for improving cognitive state in a user [Abstract], wherein the method comprises: executing a software-application configured to present a plurality of exercises to the user on a display screen [¶¶ 245-254 describe various mental exercise that may be displayed on a screen of a mobile phone]; with the software-application: selecting a goal from a plurality of possible goals [¶149 goal may be selected by a user and ¶58-59 a plurality of goals are given], wherein each of said goals is associated with a decision-making activity ty [¶149 describes an example the user has selected a goal that they are trying to improve their ability not to be distracted by irrelevant stimulus so they can focus on a task at hand]; and first-selecting one or more mental-state indicators to obtain an initial self-assessment of the mental state of the user [¶130 describes pre- exercise collection of subjective factors such as their mood and level of alertness]; followed by: completing one or more exercises associated with the selected goal [¶10 user is guided through the exercise]; and second-selecting one or more mental-state indicators to obtain a subsequent self- assessment of the mental state of the user [¶130 describes post exercise collection of subjective factors such as their mood and level of alertness and Figs. 20i, k, l show post assessment of mental state].
In re claim 5. The system of claim 4, wherein the display screen is coupled to a mobile phone [¶11 describes embodiment using mobile phone].
In re claim 6. The system of claim 4, wherein the display screen is coupled to a personal computer, including: a tablet PC, laptop PC, or desktop PC [¶64 describes a personal computer and tablet].
In re claim 7. The system of claim 4, wherein the non-tangible computer readable medium is stored on an internet network [¶85 describes the at least one brain state guidance routine may be controlled by a remote computing device in communication with the at least one computing device over communications network].
In re claim 8, Coleman describes the non-tangible computer readable medium is locally stored on memory associated with a device [¶11 describes a smart phone and the computer program may be a
 mobile application operating on the smart phone].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art.
US 20200143932 A1describes providing a software application for assisting a user to achieve a behavioral modification goal through cognitive training.
US 20090069707 A1 describes a method of positive behavioral reinforcement to trainees by rewarding them with the opportunity to begin or continue to participate in computer game-like or entertainment-based training activities (e.g., video games, educational games, movies, music or computerized cognitive training exercises) whenever the specified EEG activity goals are achieved and maintained for a set time period.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                        

/MALINA D. BLAISE/Primary Examiner, Art Unit 3715